UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHAWN RAKI WALLACE, a/k/a Shawn P,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00155-JFA-17; 3:11-cv-03078-JFA)


Submitted:   February 26, 2013             Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Mallory Kent, LAW OFFICE OF WILLIAM MALLORY KENT,
Jacksonville, Florida, for Appellant.      Stacey Denise Haynes,
Jane   Barrett  Taylor,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rashawn     Raki   Wallace       seeks    to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order     is    not     appealable      unless   a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this      standard         by      demonstrating        that

reasonable       jurists    would     find      that     the       district     court’s

assessment       of   the   constitutional            claims       is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that   the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Wallace has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with   oral   argument       because       the    facts     and   legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3